                                             IN THE UNITED STATES DISTRICT COURT
                                                            For The
                                                EASTERN DISTRICT OF CALIFORNIA

UNITED STATES OF AMERICA,                                 ) Case No. 1:17-mj-00028-SAB
                                                          )
                                Plaintiff,                ) DEFENDANT’S STATUS REPORT ON
v.                                                        ) UNSUPERVISED PROBATION
                                                          )
ALFREDO PLASCENCIA, JR.,                                  )
                                                          )
                              Defendant.                  )
                                                          )

        PURSUANT to an order of this Court the Defendant hereby submits his status report on
 unsupervised probation:

              Convicted of:                         Operating a motor vehicle while driver’s license is suspended for DUI
                                                    of alcohol or drugs, in violation of 36 C.F.R. § 4.2 (incorporating Cal.
                                                    Veh. Code § 14601.2(a)
              Sentence Date:                        June 15, 2017
              Review Hearing Date:                  May 2, 2019
              Probation Expires On:                 June 15, 2019


 CONDITIONS OF UNSUPERVISED PROBATION:
 ☒            Obey all federal, state and local laws; and

 ☒            Monetary Fines & Penalties in Total Amount of: $510 ($500 fine; $10 special assessment)

 ☒            Other Conditions: Complete 25 hours of community service by December 15, 2017

 COMPLIANCE:

 ☒            Defendant has complied with and completed all conditions of probation described above.

 Otherwise:

 ☐            Defendant has not been arrested, cited or charged with any federal, state or local criminal offenses since
              being placed on probation by this Court.

 ☐            To date, Defendant has paid a total of $
              ☐ If not paid in full when was last time payment:              Date:
                                                                             Amount:

 ☐            Compliance with Other Conditions of Probation:




 CAED (Fresno)- Misd. 6 (Rev. 11/2014)
GOVERNMENT POSITION:
☒            The Government agrees to the above-described compliance.
☐            The Government disagrees with the following area(s) of compliance:
             Government Attorney:

DATED: April 11, 2019                                            /s/ Jeffrey Spivak
                                                                 Jeffrey Spivak
                                                                 Assistant United States Attorney
DEFENDANT’S REQUEST (OPTIONAL):

             In light of the information detailed in this status report, the defendant moves for the following:
             ☒             that the review hearing set for 5/2/2019 at 10:00 a.m.
                           ☐            be continued to      at 10:00 a.m.; or
                           ☒            be vacated.



DATED: 4/11/2019                                                        /s/ Erin Snider              r
                                                                        DEFENDANT’S COUNSEL

                                                          ORDER
             The Court having considered the defendant’s request,

             IT IS HEREBY ORDERED that the Defendant’s request is:

       ☒       GRANTED. The Court orders that the Review Hearing set for May 2, 2019 at 10:00
a.m. be vacated

             ☐             DENIED.


IT IS SO ORDERED.

Dated:            April 12, 2019
                                                              UNITED STATES MAGISTRATE JUDGE




CAED (Fresno)- Misd. 6 (Rev. 11/2014)
